  Case 3:20-cv-00832-E Document 173 Filed 12/08/20                 Page 1 of 3 PageID 3703



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 OSCAR SANCHEZ, MARCUS WHITE,
 TESMOND MCDONALD, MARCELO
 PEREZ, ROGER MORRISON, KEITH
 BAKER, PAUL WRIGHT, TERRY
 MCNICKELS, JOSE MUNOZ, KIARA
 YARBOROUGH, OLIVIA WASHINGTON,
 and IDEARE BAILEY, on their own and on
 behalf of a class of similarly situated persons,
                                                    Civil Action No. 20-cv-832
                        Petitioners/Plaintiffs,
        v.

 DALLAS COUNTY SHERIFF MARIAN
 BROWN, in her official capacity, and
 DALLAS COUNTY, TEXAS,

                Respondents/Defendants.


  PLAINTIFFS’ RULE 37 MOTION TO COMPEL PRODUCTION OF DOCUMENTS

       Pursuant to Federal Rule of Civil Procedure 37, Plaintiffs, through their undersigned

counsel, respectfully move this Court for an order compelling Defendants Dallas County Sheriff

Marian Brown and Dallas County, Texas (“Defendants”), to produce COVID-related grievances

by Detainees of the Dallas County Jail submitted to Defendants Sheriff Marian Brown and Dallas

County, Texas, in addition to Defendants’ responses thereto.

       Plaintiffs also move this Court to require Defendants to file an expedited response brief,

given the short time period for fact discovery in this case.

       For the reasons stated in the Plaintiffs’ Memorandum in Support of the instant Motion to

///
 Case 3:20-cv-00832-E Document 173 Filed 12/08/20                Page 2 of 3 PageID 3704



Compel Production of Documents, Plaintiffs respectfully request that the Court grant the Motion.

Dated: December 8, 2020

Respectfully submitted,

 /s/ Henderson Hill          /s/ Brian Klosterboer             /s/ Barry Barnett
 AMERICAN CIVIL              ACLU FOUNDATION OF TEXAS          SUSMAN GODFREY L.L.P.
 LIBERTIES FOUNDATION        Brian Klosterboer                 Barry Barnett
 Henderson Hill*             Texas. Bar No. 24107833           Texas Bar No. 01778700
 N.C. Bar No. 18563          Adriana Piñon*                    8115 Preston Road, Suite 575
 201 W. Main St. Suite 402   Texas Bar No. 24089768            Dallas, TX 75225
 Durham, NC 27701            Andre Segura                      (866) 754-1900
 (919) 682-9563              Texas Bar No. 24107112            bbarnett@susmangodfrey.com
 hhill@aclu.org              5225 Katy Fwy., Suite 350
                             Houston, TX 77007                 Michael Gervais*
 Andrea Woods*               Tel: (713) 942-8146               N.Y. Bar No. 5122890
 N.Y. Bar No. 5595509        Fax: (346) 998-1577               1900 Avenue of the Stars,
 Brandon Buskey*                                               Suite 1400
 125 Broad Street, 18th      /s/ Elizabeth Rossi               Los Angeles, CA 90067
 Floor                       CIVIL RIGHTS CORPS                (310) 789-3100
 New York, NY 10004          Elizabeth Rossi*                  mgervais@susmangodfrey.com
 (212) 549-2528              D.C. Bar No. 1500502
 Awoods@aclu.org             1601 Connecticut Ave NW,          /s/ Alison Grinter _________
                             Suite 800                         NEXT GENERATION ACTION
                             Washington, D.C. 20009            NETWORK
 /s/ Adam Safwat             (202) 894-6126                    Alison Grinter
 WEIL, GOTSHAL &             elizabeth@civilrightscorps.org    Texas Bar 24043476
 MANGES LLP                                                    Kim T. Cole
 Adam Safwat*                                                  Texas Bar No. 24071024
 D.C. Bar No. 1024043                                          1808 South Good Latimer
 Sarah Choi*                                                   Expressway
 D.C. Bar No. 1657764                                          Dallas, TX 75226
 2001 M Street NW,                                              (214) 704-6400
 Suite 600                                                     agrinter@thengan.com
 Washington, D.C. 20036                                        kcole@thengan.com
 (202) 682-7000
 adam.safwat@weil.com
 sarah.choi@weil.com

 ATTORNEYS FOR PETITIONERS/PLAINTIFFS
 *admitted pro hac vice




                                               2
 Case 3:20-cv-00832-E Document 173 Filed 12/08/20               Page 3 of 3 PageID 3705




                            CERTIFICATE OF CONFERENCE



       As set forth in the Memorandum of Law and Declaration of Adam Safwat in Support of

Plaintiffs’ Motion to Compel, the parties met and conferred by telephone and through

correspondence, but have reached an impasse on the subject of the Motion.

                                                           /s/Adam Safwat_____

                                                          Adam Safwat



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was served

via the Court’s CM/ECF system on all counsel registered with that system, and via email, on

December 8, 2020.

                                                           /s/Adam Safwat_____

                                                          Adam Safwat




                                               3
